Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Although Nasu teaches varying the fuel injector control current in response to heightened fuel pressure within a normal range of operation and Stutika et al teaches adjusting the fuel injection control current in response to an abnormally low fuel injection pressure  neither of the two previously applied references teaches control of the fuel injection current in response to an abnormally high fuel pressure, and upon further consideration, the examiner finds it is unclear if a combination of the two references would have lead to applicant’s invention without the use of impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853. The examiner can normally be reached Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICK R SOLIS/Primary Examiner, Art Unit 3747